In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 14-189V
                                     Filed: January 12, 2015

* * * * * * * * * * * * * * * *                           UNPUBLISHED
ITZA MEJIA, as mother and natural               *
guardian of B.M., and SAMUEL MEJIA              *
as father and natural guardian of B.M.,         *
                                                *         Special Master Dorsey
               Petitioners,                     *
                                                *
v.                                              *
                                                *          Joint Stipulation on Damages;
SECRETARY OF HEALTH                             *          Hepatitis A vaccine; Seizures;
AND HUMAN SERVICES,                             *          Death.
                                                *
               Respondent.                      *
                                                *
* * * * * * * * * * * * * * * *
Jeffrey S. Pop, Beverly Hills, CA, for petitioner.
Gordon Elliot Shemin, United States Department of Justice, Washington, DC, for respondent.

                                            DECISION1

       On March 6, 2014, Itza and Samuel Mejia (“petitioners”) filed a petition for
compensation on behalf of their minor child, B.M., pursuant to the National Vaccine Injury
Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioners alleged that B.M.’s
death was a result of a hepatitis A vaccine administered to her on March 5, 2012. See Petition at
1.
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                  1
       On January 9, 2015, the parties filed a stipulation, stating that a decision should be
entered awarding compensation.

        Respondent denies that B.M.’s death was caused in fact by her receipt of the hepatitis A
vaccine and denies that the hepatitis A vaccine caused any other injury. Nevertheless, the parties
agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the
stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the
terms set forth therein.

       The parties stipulated that petitioner shall receive the following compensation:

       A lump sum of $200,000.00, in the form of a check payable to petitioners as the legal
       representatives of B.M.’s estate. This amount represent compensation for all damages
       that would be available under 42 U.S.C. § 300aa-15(a).

       Stipulation ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

       IT IS SO ORDERED.

                                              s/ Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                 2